PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/261,894
Filing Date: 10 Sep 2016
Appellant(s): Desmarais et al.



__________________
Trent H. Baker	
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/24/2020.

Related Appeals and Interferences:
An Appeal Brief was filled in the parent application 13/012443 on 11/13/2014, and a Patent Board Decision was issued on 9/25/2017.  

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 5,331,980) in view of Olson (US 1,518,349).
Regarding claims 1 and 2, Bailey discloses an apparatus for removing leaves from a tobacco stalk, the apparatus comprising (see figure 1 below):

    PNG
    media_image2.png
    526
    506
    media_image2.png
    Greyscale











a frame (11 and 12);
an eyelet opening (i.e. die, 55, 56) coupled to the frame, 
a first roller (i.e. rotating member 15) and second roller (16) mounted vertically on the frame.  The rollers have a second circumferential surface that are biased towards one another (i.e. pinch) to received, engage, and draw a stalk into the device (column col. 1, 38-50) by using a motor (20) and drive belts (34 and 53) to drive the axels of the rollers (17, 18, 41, 42, 53).
Bailey does not disclose a plurality of orifices.  However, Olson discloses and illustrates (see figure 5 below) similar tobacco leaf stripping device with similar features and a plurality of orifices of different sizes, 
Some of the plants have thicker stalks than others and therefore the stationary and movable jaws have been provided with openings of different sizes so that the stalks may be inserted in openings which will be of the proper size to permit the stanks (sic) to be drawn through and the leaves detached from the stalks. Page 3, lines 45-52. 



    PNG
    media_image3.png
    271
    468
    media_image3.png
    Greyscale




It would have been obvious to one or ordinary skill in the art at the time of invention to use the multiple orifices of Olson in place of the single orifice of Bailey so tobacco of different sizes (i.e. different proportions) can be inserted.  
However, neither Bailey nor Olson disclose that the opening is within 6 or 4 inches of the pinch/nip region.  Bailey does not disclose the spacing between the opening/die and the pinch or nipping region.  
Olson discloses that the rollers are, “at the rear of the jaw members” (claim 2), and also illustrates the rollers directly adjacent to the jaw rollers (see figure the portion of figure 4 included below).  Therefore, the distance between the opening and the pinch region of Olson is approximately equal to the radius of the roller (i.e. half the diameter).  The diameter and the resulting distance is not disclosed.  

    PNG
    media_image4.png
    158
    320
    media_image4.png
    Greyscale




 
However, Bailey discloses that:
…it is to be realized that the optimum dimensional relationships for the parts of the invention, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art (col. 4, 58-62).

It would have been obvious vary the parameters such as the distance between the die and rollers to achieve the disclosed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 
Regarding claim 3, the orifice (die) of Bailey is oriented at an angle (approximately a 90° with respect to the table as illustrated).
Regarding claims 4 and 5, Bailey does not expressly disclose that the end diameter of the rollers is between 3 and 12 inches.  However, it would have been obvious vary the parameters such as the diameter of the rollers to achieve the disclosed properties (i.e. “employs work rolls to receive, secure, and direct”, see col. 1, 5-50).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only 
In other words, the rollers of Bailey are intended to grip the stem material where there is no harvest material without breaking them.  It would have been obvious to one of ordinary skill in the art at the time of invention that the surface are of contact with the stalk or stem and the rollers would be directly related to the diameter of the wheel as is well known in the art (i.e. wheel diameter on small cars vs. trucks increases contact and friction with the road and thus, gripping power).  Therefore, adjusting roller diameter would be within the ability of one of ordinary skill and the effects would have been predictable (i.e. slipping with too small diameter rollers, and tearing with too large diameter rollers).
Furthermore, Bailey states:
…it is to be realized that the optimum dimensional relationships for the parts of the invention, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art (col. 4, 58-62).

Regarding claim 6, Bailey does not disclose the size of the orifice.  However, it would have been obvious vary the parameters such as the size of the orifice to achieve the disclosed properties (i.e. admit the stalk but not the leaves into the device).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of 
Furthermore, Bailey states:
…it is to be realized that the optimum dimensional relationships for the parts of the invention, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art (col. 4, 58-62).


Claims 7, 8, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 5,331,980) and Olson (US 1,518,349) as applied to claim 1 above, and further in view of Kimble et al. (US 1,128,005).
Bailey does not disclose a mechanism to control the motor and select a rotation speed.  
Regarding claims 7, 8, 11, 12, 13 Bailey does not expressly disclose the speed at which the rollers spin.  First, the invention of Bailey is powered by a motor and it is notoriously well known in the art at the time of invention to vary the speed of a motor so that the invention of Bailey would have been capable of being operated at between 10 and 250 feet per minute.
Second, it would have been obvious vary the parameters such as the speed of the motor to achieve the disclosed properties (i.e. admit the stalk but not the leaves into the device).  "[W]here the general conditions of a claim are disclosed in the prior art, it is 
Furthermore, Bailey states:
…it is to be realized that the optimum dimensional relationships for the parts of the invention, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art (col. 4, 58-62).

Motor control devices are notoriously well known in the art as well as those not of ordinary skill.  For example, Kimble et al. disclose an adjustable speed control form electric motors.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the motor control of Kimble et al. to allow turning on the motor and letting the user adjust the speed to perform the described function of Bailey.  
Regarding claim 14, the orifice (die) of Bailey is oriented at an angle (approximately a 90° with respect to the table as illustrated).
Regarding claims 15 and 16, Bailey does not expressly disclose that the end diameter of the rollers is between 3 and 12 inches.  However, it would have been obvious vary the parameters such as the diameter of the rollers to achieve the disclosed properties (i.e. “employs work rolls to receive, secure, and direct”, see col. 1, 5-50).  
Furthermore, Bailey states:
…it is to be realized that the optimum dimensional relationships for the parts of the invention, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art (col. 4, 58-62).

Regarding claim 17, Bailey does not disclose the size of the orifice.  However, it would have been obvious vary the parameters such as the size of the orifice to achieve the disclosed properties (i.e. admit the stalk but not the leaves into the 
Furthermore, Bailey states:
…it is to be realized that the optimum dimensional relationships for the parts of the invention, to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art (col. 4, 58-62).


Claims 9, 10, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 5,331,980) and Olson (US 1,518,349) as applied to claim 1 above, and further in view of Barrentine (US 3,437,152), OR Bailey (US 5,331,980), Olson (US 1,518,349), and Kimble et al. (US 1,128,005) as applied to claim 11 above, and further in view of Barrentine (US 3,437,152).  Claim 20 is being rejected under Bailey, Kimble et al., and Barrentine as applied to claims 1, 11 and their dependent claims above because claim 20 is merely a restatement of claim limitations found in claims 1, 4, 6, 7, 9, 11, 15, 17, and 18.  
Regarding claims 9, 18, and 20, Bailey does not disclose a rotation system to drive only one roller where the other roller is driven by contact in the pinch region (nip).  


    PNG
    media_image5.png
    307
    393
    media_image5.png
    Greyscale







Regarding claims 10 and 19, Barrentine discloses that, “these wheels are pressed together so as to form a grip or nip between them into which the stalks are guided,” (col. 2, 26-29).  Connection from the wheel to the frame are disclosed (i.e. bearings).  Therefore, Barrentine discloses a tension member that couples the rotating members and the frame to press them together.  

(2) Response to Argument
The appellant argues that Bailey does not qualify as prior art because it is not directed to cannabis harvesting (Appeal Brief pages 13 (item number 5), 32, and 33).  
The appellant argues the rejections of claims 1, 11, and 20.  Each claim will be discussed below.  

Claim 1
The appellant argues that incorporating multiple orifices would require non-obvious modifications to allow successful operation because such a modification would require undue experimentation of the alignment of a cover hood disclosed by Bailey with the multiple orifices.  The examiner disagrees.  As discussed in the rejection, the multiple orifices of Olson (as illustrated in figure 5 below, left) can be incorporated into Bailey in place of the single orifice (as illustrated in figure 2 below, right).

    PNG
    media_image6.png
    336
    459
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    377
    334
    media_image7.png
    Greyscale




     

The appellant argues that the distance between the orifices and the pinch region of “within six inches” is (a) critical, (b) cannot be accomplished by the prior art without undue experimentation, (c) is not a general condition and (d) is taught away from by the prior art.  
(a) The appellant argues that 4 to 6 inches is critical for cannabis harvesting.  However, the appellant also discloses that approximately 6 inches is also ideal for harvesting vines (0050).  Furthermore, the applicant also discloses a vine stripping apparatus for harvesting hops and, after saying that vine stripping machines cannot be used to harvest cannabis disclose that, “In an embodiment in which the wheels are approximately 24 inches in diameter and approximately 8 ½ inches in width, placement of the stripping orifice is approximately 6 inches from the contact point is ideal,” (0050).  It appears that the distance of 4 to 6 inches is not critical or exclusive to cannabis harvesting.
The examiner maintains that one of ordinary skill in the art would understand that harvesting equipment may be used for more than one plant, for instance, hop vines, tobacco stalks, and cannabis bushes.  
(b) The appellant argues that the die spacing cannot be accomplished by the prior art and requires undue experimentation because it, “is a critical fundamental limitation because of the inherent size of the rollers, concave die plate, plurality of orifices, etc.”  The “inherent size of the rollers” is not claimed and it is unclear what is inherent about the size of the rollers.  The concave die plate is also not claimed.
[AltContent: textbox (Olsen)][AltContent: textbox (Bailey)][AltContent: textbox (Instant application)]The curved die plate is a key difference between the instantly disclosed (but not as claimed) apparatus (see below, left) and the prior art of Bailey (center) and Olson (right).  


    PNG
    media_image8.png
    260
    440
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    419
    403
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    429
    320
    media_image10.png
    Greyscale






One of ordinary skill in the art would understand from the disclosure of Bailey and Olson that these devices use relatively small diameter rollers and have a short distance between the pinch of the roller and the stripping die.  This short distance is not disclosed and is one that would be determined by normal, routine, experimentation in both Olson and Bailey.  In contrast, the instant application uses large diameter wheels such as tires and therefore needs a structural alteration (curved or inset orifice) to get the orifice closer to the pinch region of the wheels.  This alteration is not claimed, not a feature in Bailey and Olson.  The distance parameter is the only structural difference being claimed.  The die spacing in Bailey and Olson is close to the pinch of the roller because the rollers are small and therefore, Bailey and Olson can meet the limitation 
(c) The appellant argues that positioning the die within 4 to 6 inches from the pinch region of the rollers is not a general condition or variable related to “form, proportion, or degree because it involves, “complex modification of multiple structures including the die plate, the diameter of the rotating memebers, etc.”  The examiner disagrees.  As discussed in the rejection, Olso discloses that the rollers are, “at the rear of the jaw members” (claim 2), and illustrates that the rollers are directly adjacent to the die.  Therefore, the distance between the die and the pinch region in the invention of Olson is only dependent on one variable, the size of the roller.  In other words, the distance between the die and the roller will be approximately equal to the radius of the roller.  This single variable, in connection with the disclosure by Baily that, “optimum dimensional relations…are deemed readily apparent and obvious to one skilled in the art” (col. 4, 58-62).  
(d) The appellant argues that, “Bailey inherently teaches away from the claimed spacing with the underlying structure…because it is NOT possible to position an orifice within the claimed distance with a flat (not curved) orifice…” (page 13).  The examiner disagrees.  First, a curved orifice is not claimed.  Second, the applicant's arguments concern the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Third, the applicant has not pointed to evidence in Bailey that teaches away.

Claim 11
The appellant argues that Bailey does not disclose a variable speed controller.  A variable speed controller is taught by Kimble et al.  As stated in the rejection, it would have been obvious to one of ordinary skill in the art at the time of invention to use the variable speed motor control of Kimble to control the speed of the apparatus of Bailey.  

Claim 20
The appellant argues that Bailey teaches away from driving a single rotating member because Bailey discloses driving bother rollers.  Bailey discloses one possible way to drive rollers, however, Bailey does not indicate the disclosed embodiment is the only possible way to drive rollers or that other methods of driving rollers would not work, and therefore is does not teach away from the present invention or the combination with Barrentine. MPEP 2123 (II) states, “Disclose examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael J Felton/Primary Examiner, Art Unit 1747    
                                                                                                                                                                                                    


Conferees:

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747  


/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.